DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The prior art documents submitted by applicant in the Information Disclosure Statement filed on 01/21/21, have all been considered and made of record (note the attached copy of form PTO-1449).

Drawings
3.	The drawings, filed on 01/21/21, are accepted.

Specification
4.	Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1, 3-6 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al. (US 2010/0266242 A1).
	With respect to claims 1 and 16, Lu et al. (figures 5-6, 29-32 and 35) disclose an optical connector adapter assembly for optical connectors comprising a first optical connector (32) comprising a first optical connector body (figure 5); an adapter body (26) extending along a longitudinal direction between a first end (35’) and a second end (37’), the adapter body (26) defining a passing through channel (opening from 35’ to 37’) extending along the longitudinal direction (opening from 35’ to 37’) and configured to receive the first optical connector body (32) at the first end and a second optical connector (28) at the second end (37’); and a first locking arrangement (50) configured to lock the first optical connector (32) with respect to the adapter body (26) along the longitudinal direction, the first locking arrangement (50) comprising one or more locking elements (374, 378) associated with the adapter body (26) and extending inside the passing through channel along the longitudinal direction towards the first end (35’), a locking portion (51, figure 29) associated with the first optical connector body (32) and configured to engage with the locking elements (374, 378, figure 6), and a retaining element (40) arranged outside the first optical connector body (32) and slidably and rotatably 
	With respect to claim 3, Lu et al. (figures 5-6, 29-32 and 35) disclose the optical connector adapter assembly, wherein the retaining element (40) is configured to reversibly pass from a first position in which the retaining element is disengaged from the adapter body (26), to a second position in which the retaining element engages the locking elements ([0132-0133]).  
	With respect to claim 4, Lu et al. disclose the optical connector adapter assembly, wherein the retaining element is configured to rotate with respect to the first optical connector body to reversibly pass from the second position to a third position in which the retaining element is rotated ([0142], [0143] and [0146]).  
	With respect to claim 5, Lu et al. (figures 35-36 and 39) disclose the optical connector adapter assembly, wherein the locking elements (374, 378) are configured to elastically deform outwardly along a transversal direction transversal to the longitudinal direction, upon inserting the first optical connector (32) in the adapter body (26). 
	With respect to claim 6, Lu et al. disclose the optical connector adapter assembly, wherein a seal is arranged between the adapter body and the locking elements, the seal being .  

    PNG
    media_image1.png
    424
    647
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    427
    658
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
9.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
10.	Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lu et al. (as cited above).
With respect to claim 13, Lu et al. substantially disclose all the limitations of the claimed invention except a second locking arrangement configured to longitudinally and rotationally attach the retaining element with respect to the adapter body and the first optical connector body, upon rotation of the retaining element around the longitudinal direction with respect the adapter body.  
However, the second locking arrangement configured to longitudinally and rotationally attach the retaining element with respect to the adapter body and the first optical connector St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Allowable Subject Matter
11.	Claims 2, 7-12, 14-15 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art fails to disclose the optical connector adapter assembly, wherein, when the retaining element is positioned between the locking elements and the adapter body, the retaining element cooperates by interference with an inner surface of the adapter body and the locking elements as recited in claim 2; wherein the retaining element is configured to abut against the seal when the retaining element is positioned between the locking elements and the adapter body as recited in claim 7; wherein each of the one or more locking elements has: a first portion spaced apart from an inner surface of the adapter body to allow the retaining 
 
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Griffiths et al. (US 9091832 B2) disclose an optical connector. Theuerkorn (US 7244066 B2) disclose an optical fiber receptacle.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 7:00am to 3:30pm.
to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER DOAN/Primary Examiner, Art Unit 2883